 530DECISIONSOF NATIONALLABOR RELATIONS BOARDCarpenters District Council for Seattle,King Countyand VicinityandTullus Gordon Construction,Inc. Case19-CB-504019 November 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 19 November 1984 Administrative LawJudge Jerrold H. Shapiro issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief and the Respondent filed a brief inanswer to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderonly to the extent consistent with this Decision andOrder.The essentially undisputed facts are set forthfully in the judge's decision. The Employer is aconstruction company. The Respondent representscarpenters working for the Employer. Sam Visko-vich became a member of the Respondent's Local1289 in 1982 and was employed as a carpenter fortheEmployer from September 1983 throughMarch 1984. On 14 October 1983,1 following theexpiration of a collective-bargaining agreement be-tween the parties, the Respondent called a strikeagainst the Employer and set up a picket line. Oneday before the strike began the Employer distribut-ed a memo to employees which advised them thatif they joined the upcoming strike the Employerwould first use temporary replacements to fill theirjobs and if by 27 October employees were stillstriking, these temporary replacements would beconverted to permanent status. The memo also ad-vised employees that if they wanted to workduring the strike they could avoid union disciplineby taking the following action:You may become a "dues paying memberonly."What this means is that your only rela-tionship with the union will be to continue topay dues rather than to participate as a fullmember. You will not be able to attend unionmeetings or vote at union elections. However,in return, you may not be fined, penalized,punished or expelled for working behind apicket line as long as you continue to tenderuniformly required initiation fees and dues.1Dates herein refer to 1983 unless designated otherwiseAttached to the memo was a draft of a letterwhich employees could send to the Union if theychose to follow this course.On the morning of 14 October Viskovich hand-delivered to Local 1289 and the Respondent's exce-cutive secretary Richard Hart a letter reading, inpart, as follows:I,Sam Viskovich, do hereby change my unionmembership status to "Financial Core Mem-bership" also known as "Dues Paying OnlyMembership" in accord withNLRB v. HersheyFood Corp. . . :and other Federal Statutoryand Administrative Law. This change is effec-tive immediately. I shall continue to tender tothe union the regular and periodic dues re-quired of me. It is my understanding that ef-fective immediately I will not be subject tounion fines or assessments if I choose to crossa picket line.Hart told Viskovich that the Union did not recog-nize this type of letter and asked him why he didnot just resign from the Union. Viskovich repliedthat he was not going to resign. He asked Hart,"What about the Hershey letter?" Hart repeatedthat the Union did not recognize it and advisedViskovich that he should do what he had to doand that the Union would do what it had to do. Atthat point Viskovich left the Respondent's office,crossed the Respondent's picket line, and went towork for the Employer.On 17 October the Respondent notified Visko-vich that he was charged with violating the Re-spondent's constitution and bylaws by crossing apicket line during an authorized strike and workingbehind it. Following a hearing on these charges theRespondent found Viskovich guilty, fined him$2000, and told him that failure to pay the finewould result in expulsion from membership.The complaint alleges that the Respondent vio-latedSection8(b)(1)(A)by bringing chargesagainst and fining Viskovich after he tendered hisresignation from the Union. The judge found thatwhen Viskovich crossed the picket line and re-turned to work he was still a member of the Re-spondent and was therefore still subject to its rulesand disciplinary measures. The judge reasoned thatby telling Hart, "I am not going to resign," Visko-vich expressed an intent to remain a member of theRespondent, a position contrary to the message heconveyed in his letter. He concluded that absent aclear and unequivocal expression of intent to resignViskovich remained a full member, amenable to theRespondent's internal disciplinary measures. Underthese circumstances the judge found that the Re-277 NLRB No. 19 CARPENTERS SEATTLE COUNCIL (GORDON CONSTRUCTION)531spondent did not violate the Act by subjecting Vis-kovich to discipline. He dismissed the complaint.We disagree with the judge's determination thatViskovich's intentwas unclear and that he re-mained susceptible to the Respondent's internal dis-cipline.2 Insteadwe find that Viskovich's letterclearly and unequivocally described his intent tolimit his affiliation with the Respondent to the pay-ment of prescribed fees and dues, placing him out-side the ambit of the Respondent's authority to finehim, and that the Respondent's sanctions on hissubsequent actions violate the Act.Our conclusion in this regard is supported by ourdecision inCarpenters Local 470 (Tacoma Boat-building).3In that case employees delivered lettersto their unions advising them that they werechanging their membership status from full to fi-nancial core membership. These letters also con-tained the statement that they were not resigningfrom the unions. The Board there held that theseletterswere sufficiently clear to apprise the unionsthat the employees were resigning from full unionmembership so as to immunize them from possibledisciplinarymeasures for subsequent actions con-trary to union rules. In that case, as here, it is nec-essary to distinguish the concepts of full member-ship and financial core membership. As describedinHershey Foods Corp.,4financial core membershippermits an employee to maintain a dues-paying as-sociationwith the union that will protect himagainst the threat of discharge under Section8(a)(3) of the Act when the collective-bargainingagreement contains a union-security provision. Thelegitimacy of such an affiliation was first recog-nized inUnion Starch & Refining Co.5If the desig-nation of financial core or dues paying only mem-bership is to impart any significance then it must berecognized that it does not rise to the level of fullmembership for all purposes, but rather is a limitedaffiliationwhich excludes the employee from cer-tain rights accorded to full members and also re-moves him from the reach of union fines.6 Accord-2The judge relied heavily on Viskovich's oral statement that he wasnot going to resign Contrary to the judge, we find that Viskovich'sremark is entitled to little weight, as he made it after the Respondent'sexecutive secretary Hart told Viskovich that the Respondent would notrecognize his written request to change his membership status to that offinancialcoremember Furthermore, immediately after making theremark, Viskovich asked, "What about the Hershey letter9" In sum, bothbefore and after making the statement in question, Viskovich expressed adesire to change his membership status.Contrary to the judge, we do not rely on Viskovich's testimony at thehearing concerning his subjective motivation for his conduct. The ques-tion before us is not why Viskovich took the action he did, but whetherhis communications to the Respondent expressed a clear and unequivocalintent to change his membership status to financial core member3 277 NLRB 513 (1985)207 NLRB 897 (1973), enfd. 513 F 2d 1083 (9th Cir 1975)87 NLRB 779 (1949), enfd. 186 F 2d 1008 (7th Cir 1951)6PatternMakers League P. NLRB, 473 U S95, 106 fn. 16 (1985)ingly,we find that becauseViskovich notified theRespondent of his change in membership statusprior to crossing the picket line and returning towork, theRespondent'sbringing charges and im-posing a fine against him constituted an unlawfulrestraint on his Section 7 right to refrain fromunionactivityin violation of Section8(b)(1)(A) ofthe Act.REMEDYHaving found that the Respondent has engagedin and is engaging in certain unfair labor practiceswithin the meaning of Section 8(b)(l)(A) of theAct,we shall order it to cease and desist there-from'.We shall order the Respondent to rescind theunlawful charges and fine, expunge all referencesto them from its records, and notify Sam Viskovichinwriting of the recision and expunction. We shallalso order the Respondent to refund any moneyspaid as a result of the fine imposed, plus interest ascomputed inFlorida Steel Corp..,231NLRB 651(1977).We shall also order the Respondent to postan appropriate notice to members.CONCLUSIONS OF LAW1.TullusGordon Construction, Inc. is an em-ployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Carpenters District Council for Seattle, KingCounty and Vicinity is a labor organization withinthe meaning of Section 2(5) of the Act.3.By processing internal union charges and im-posing fines against Sam Viskovich, an employeeof Tullis Gordon Construction, Inc., for activitiesinwhich he engaged subsequent to his resignationfrom full union membership, even though he con-tinued to agree to tender dues and fees, the Re-spondent has engaged in and is engaging in unfairlabor practiceswithin the meaning of Section8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board orders theRespondent, Carpenters District Council for Seat-tle,King County and Vicinity, its officers, agents,and representatives, shall1.Cease and desist from(a) Processing internal union charges and impos-ing or collecting fines against Sam Viskovich, anemployee of Tullus Gordon Construction, Inc., foractivities he engaged in subsequent. to his resigna-tion from full union membership even though hecontinued to agree to tender dues and fees. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind all charges and fines imposed on SamViskovich for activities in which he engaged subse-quent to his resignation from full union member-ship and refund to him any moneys he may havepaid asa result of the imposition of such fine in themanner setforth in the remedy section, of this deci-sion.(b) Expunge from its records all references to theunlawful charges and fine and notify Sam Visko-vich in writing that all charges and the fine im-posed against him have been rescinded and allrecords have been expunged.(c)'Post at its business office and meeting hallscopies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gionalDirector for Region 19, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places 'including all placeswhere notices to members are customarily posted.Reasonablesteps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d) Sign and return to the Regional Director forRegion 19 sufficient copies of the notices for post-ing by Tullus Gordon Construction, Inc., if willing,at all places where notices to employees customari-ly are posted.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board,"APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT process internal union chargesand impose or collect any fines against employeesof Tullus Gordon Construction, Inc: for activitiesinwhich theyengagesubsequent to their resigna-tion from full union membership even though theycontinue to agree to tender dues and fees.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL rescind all charges and fines imposedon Sam Viskovich for activities in which he en-gaged subsequent to his resignation from full unionmembership and WE WILL refund to him anymoneys he may have paid in such fines, plus inter-est.WE WILL expunge all references to the unlawfulcharges and fine from our records.WE WILL notify Sam Viskovich in writing thatall unlawful charges and fine have been rescindedand that all references to such actions have beenexpunged from our records.CARPENTERS DISTRICT COUNCIL FORSEATTLE, KING COUNTY AND VICINI-TYMartha A. Barron,for the General Counsel.ChristineM.Mrak (Mrak and Blumberg),for the Re-spondent.Judd H. Lees (Williams, Lanza, Kastner & Gibbs),for theCharging Party.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge. Thehearing in this case, held on July 19, 1984, is based on acharge filed January 10, 1984, by Tullus Gordon Con-struction, Inc. (the Employer) againstCarpenters DistrictCouncil for Seattle, King County and Vicinity (Respond-ent)1 and upon an amended complaint issued June 19,1984, by the General Counsel of the National Labor Re-lations Board (the Board), alleging that Respondent hasengaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the National Labor Relations Act(the Act) by bringing charges against and imposing a fineon Sam Viskovich, an employee of the Employer, forhaving crossed and worked behind Respondent's picketline despite the fact that Viskovich had previously ten-dered his resignation from membership in Respondent.Respondent's answer denies the commission of the al-leged unfair labor practices.On the entire record, 2 from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs, I make the following'Respondent's name has been amended to reflect its correct name asshown in the record2Respondent's motion to correct the transcript is granted CARPENTERS SEATTLE COUNCIL (GORDON CONSTRUCTION)533FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDThe Employer, Tullis Gordon Construction,Inc., is aState of Washington corporation with its principal officeand place of business in Seattle, Washington, where it isengaged as a contractor in the building and constructionindustry.During the 12-month period immediately priorto the issuance of the amended complaint herein, whichperiod is representative of all times material herein, theEmployer, in the course and conduct of its business oper-ations, purchased and caused to be transferred and deliv-ered to its facilities within the State of Washington goodsand materials valuedin excessof $50,000 directly fromsources outside the State or from suppliers within theStatewhich in turn obtained such goods and materialsdirectly from sources outside the State. Respondentadmits, and I find, that the Employeris an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent Carpenters District Council for Seattle,King County and Vicinityadmits, andI find,that it is alabor organization withinthe meaningof Section 2(5) ofthe Act.ther advised the employees that in order to avoid beingfined or otherwise disciplined by their union for continu-ing to work during the strike, the employees might dothe following:You may become a "dues paying member only."What this means is that your only relationship withthe union will be to continue to pay dues ratherthan to participate as a full member. You will notbe able to attend union meetings or to vote at unionelections.However, in return, you may not befined, penalized, punished or expelled for workingbehind a picket lineas long asyou continue totender uniformly required initiation fees and dues.Attached to this memo was a draft of a letter which theEmployer - suggested that employees who desired tofollow the above-described course of conduct send toRespondent by certified mail.On the morning of October 14, 1983, before he wenttowork, Viskovich hand-delivered to Carpenters Local1289 and Richard Hart, Respondent's executive secre-tary, a letter which incorporated verbatim the languageof the Employer's above-described draft letter. Visko-vich's letter,which was addressed to Carpenters Local1289's financial secretary, reads, in pertinent part, as fol-lows:III.THE UNFAIR LABOR PRACTICESA. The Evidence3The Employer is a contractor in the building and con-struction industry. Respondent, during thetime material,represented a unit of the Employer's carpenters. SamViskovich was employed by the Employer as a carpenterfrom September 1983 through March 1984 and at thetime of the hearingin this case.In 1982, Viskovichbecame a member of Carpenters Local Union No. 1289,an affiliate of Respondent. In 1983, when Respondent, asdescribed infra, engaged in a strikeagainst theEmployer,Viskovich was still a member of that union.Respondent and the Employer were parties to a col-lective-bargaining contract which expired prior to Octo-ber 1983.4 On October 114, 1983, Respondent called astrike against the Employer and began picketing the Em-ployer's jobsite at the University of Washington laundryfacility.On October 13, 1983, the Employer distributed to itsemployees on that jobsitea memofrom the Employer'spresident which, in pertinent part, informed the employ-ees that if they decided to support Respondent's strike,the Employer would at first employ "temporary" strikerreplacements and, if the strikers did not return to workby October 27, 1983, the Employer would convert the"temporary" to "full-time" strikerreplacements;and fur-sThe evidence is undisputed and, for the most part, is based on theparties' stipulation.4 'There is no evidence concerning the terms of this contract, in par-ticular where it contained a union-security provision. In any event, if theconrtact did include a union-security provision, this provision did not sur-vive the expiration of the contract.Bethlehem Steel Co.,136 NLRB 1500,1501-1502 (1962)RE: Change in Status to "Dues Paying Only"MembershipDear Mr. Miller:1,Sam Viskovich, do hereby change my unionmembership status to "Financial Core Membership"also known as "Dues Paying Only Membership" inaccord withNLRB v. Hershey Food Corp.,513 F.2d1083, 89 LRRM 2126 (9th Cir. 1975) and other Fed-eral Statutory and Administrative Law. This changeiseffective immediately. I shall continue to tenderto the union the regular and periodic dues requiredof me. It is my understanding that effective immedi-ately I will not be subject to union finesor assess-ments if I choose to cross a picket line.Hart, when Viskovich handed him this letter, told Visko-vich that "this is a Hershey letter. The Union doesn'trecognize this." Viskovich asked Hart why the Uniondid not recognize a Supreme Court ruling. Hart asked,"Why don't you just resign from the union?" Viskovichresponded by stating, "I am not going to resign from theunion.What about the Hershey letter?"5 Hart replied,"We don't recognize that. You do what you have to do,and we'll do what we have to do." Viskovich left Re-spondent's offices and went to the Employer's jobsitewhere he crossed Respondent's picket line to go towork.Thereafter, on October 17, 1983, Respondent notifiedViskovich by letter that he was charged with crossing apicket line and working for the Employer during an au-5Viskovich testifiedthat the reason he did not simply resign from Re-spondent was because he is a carpenter by trade and wants to retain hismembership in the Carpenters Union. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorized strike, in violation of the constitution andbylaws of Respondent's International Union, the UnitedBrotherhood of Carpenters and Joiners of America (theInternationalUnion).Viskovich was also informed thatthese charges would be heard before Respondent's exec-utive committee on October 27, 1983.Subsequently, on November 4, 1983, Respondent noti-fiedViskovich by letter that there would be a trial con-cerningthismatter on November 17, 1983. The result ofthis trialwas that Respondent found Viskovich guilty ofthe charges and imposed a $2000 fine against him. OnDecember 20, 1983, Respondent, by letter, notified Vis-kovich of the verdict and advised him that under theInternationalUnion's constitution if a member fails topay a fine within a certain time period, his or her nameshall be stricken from membership, except in those caseswhere an appeal was pending. Viskovich filed a timelyappeal with the International Union in which he chal-lenged the validity of the fine.B. Discussion1.Respondent urges that the complaint should be dis-missed because the Charging Party herein is an "interest-ed employer" who financed and participated in this pro-ceeding within the meaning of § 101(a)(4) of the LaborManagement Reporting and Disclosure Act, 29 U.S.C. §401' et seq. (LMRDA), which in pertinent part reads asfollows:Protection of the right to sueNo labor organization shall limit the right of anymember thereof to institute an action in any court,or in a proceeding before any administrativeagency. . . .And provided further,That no interest-ed employer or employer association shall directlyor indirectly finance, encourage, or participate in,except as a party, any such action, proceeding, ap-pearance, or petition.Respondent acknowledges that the, above-described pro-viso to section 101(a)(4) insofar as it expressly permits"an interested employer" to finance, encourage, or par-ticipate in a proceeding before any administrative agency"as a party" appears to sanction the Employer's role asthe Charging Party in the instant proceeding. However,Respondent urges that an unfair labor practice chargefiled by an interested employer, such as the Employer,which concerns purely internal matters between a labororganization and its members violates the policies andobjectives of the LMRDA and that because of this theBoard should accommodate its administration of the Na-tionalLaborRelationsAct to the purpose of theLMRDA by declining to process the instant charge. Idisagreefor the following reasons.Section 603(b) of the LMRDA provides in pertinentpart that "nothing contained in Title I . . . shall be con-strued to . . . affect the rights of any person under theNational Labor Relations Act." The National Labor Re-lationsAct placesno limitsupon who may file unfairlabor practice charges, providing in Section 10(b) of theAct only that "[w]henever it is charged that any personhas engaged in ... [an unfair labor practice], the Board.. . shall have power to issue . . . a complaint." SeegenerallyTelevision& Radio Broadcasting EmployeesLocal 804 (Triangle Publications),135NLRB 632, 632-633 (1962). Section 102.9 of the Board's Rules and Regu-lations provides that "[a] charge that any person has en-gaged in or is engaging in any unfair labor practices af-fecting commerce may be made byany person[emphasisadded]."Section 2(1) of the Act, in turn, defines"person" to include, inter alia, "corporations." Here therecord shows that the Employer is a corporation; ac-cordingly, it could properly file the instant unfair laborpractice charge.Moreover, pursuant to Section 102.38 ofthe Board's Rules and Regulations and Section 101.10 ofthe Board's Statements of Procedure, the Employer hadthe right to participate fully in the prosecution of itscharge once the complaint herein was issued. As amatter of fact, the law is settled that charging parties,such as the Employer, have standing in unfair labor prac-tice proceedings and are entitled to be heard.Auto Work-ersLocal 283 v. ScofieldandAutoWorkers Local 133 v.Fafnir Bearing Co.,382 U.S. 205 (1965).The aforesaid circumstances-the Employer's rightunder the Act and the Board's Rules and Regulations tofile the instant charge, the fact that the LMRDA specifi-cally provides that nothing contained in Title I of theLMRDA "shall be construed to . . . affect the rights ofany person under the National Labor Relations Act,"and the fact that the second proviso to section l01(a)(4)of the LMRDA expressly permits an interested employerto finance, encourage, or participate in a proceedingbefore the Board "as a party"-persuade me that Re-spondent's contention that the complaint should be dis-missed because the charge upon which it is based wasfiled in derogation of the objectives of the LMRDA iswithout merit.II.As described in detail supra, Viskovich, on October14, 1983, told Respondent's representative Hart that ef-fective immediately he wanted to change his union mem-bership status from "full" to "financial core" member-ship, 'which he explained was also known as "duespaying only membership." Hart answered by stating thatRespondent did not recognize that type of membership,and suggested that Viskovich instead just resign fromRespondent.Viskovich replied, "I am not going toresign from the union," and repeated his request that Re-spondent allow him to change his membership statusfrom "full" to "financial core" membership. Hart repeat-ed that Respondent did not recognize that type of mem-bership. Later the same day Viskovich crossed Respond-ent'spicket line and, despite Respondent's strike, re-turned to work for the Employer. Shortly thereafter, asdescribed in detail supra, Respondent filed intraunioncharges against, and imposed fines upon, Viskovich forengagingin this conduct. The amended complaintallegesthatRespondent violated Section 8(b)(1)(A) of the Actby bringing the intraunion charges against, and imposinga fine upon, Viskovich for having crossed and worked CARPENTERS SEATTLE COUNCIL (GORDON CONSTRUCTION)behind Respondent's picket line, "notwithstanding thefact that [prior to crossing and working behind thepicket line] said employee tendered a resignation fromRespondent." For the reasons set forth hereinafter, I ampersuaded that the complaint should be dismissed.A union may lawfully discipline its full members forcrossing a lawful picket line or for returning to workduring a strike. A union rule proscribing such conduct is"a legitimate internal regulation of the conduct of itsmembers, and imposition of a fine on a member is lawfulunder § 8(b)(1)(A) of the Act."NLRB v. MachinistsLocal 1327,608 F.2d 1219, 1221 (9th Cir. 1979), citingNLRB v. Allis-Chalmers Mfg.Co., 388 U.S. 175, 195(1967). It is similarly axiomatic that a union attempt toimpose court-collectible fines on former members forpostresignation activity is unlawful. The Supreme Courthasmade clear a union's power over a member endswhen he lawfully resigns. At that point, the union has nomore control over the former member than it has over"the man in the street."NLRB v. Textile Workers Local1029,Granite'State Joint Board,409 U.S. 213, 217 (1972).See alsoMachinists Local 405 v. NLRB,412 U.S. 84, 88-90 (1973). Also recently inMachinists Local 1414 (Neu-feld Porsche Audi),270 NLRB 1330 (1984), the Boardheld that any restrictions on a union member's right toresign are illegal. Thus, a union member has a statutoryright to resign from the union at any time.In the instant case, when Viskovich crossed Respond-ent's picket line on October 14, 1983, and went to work,he had not tendered his resignation from Respondent.Quite the opposite, - when Respondent's representativeHart suggested that he resign, Viskovich stated, "I amnot going to resign." Thus, this is not a situation wherean employee-member disciplined by a union for crossingits picket line has tendered his resignation prior to cross-ing the picket line. Nor is it a situation where Respond-ent refused to permit him to resign.6 Under the circum-stances, when Viskovich crossed the picket line on Octo-ber 14, 1983, and returned to work, he was still amember of Respondent amenable to its disciplinaryaction.In concluding that when Viskovich crossed the picketline on October 14, 1983, he was still a "full" member ofRespondent, amenable to its disciplinary action, I consid-ered the General Counsel's and the Charging Party'scontention that the reasoning contained in theHersheyFoodsandGeneralMotorsdecisions7warrants the con-clusion that Respondent's refusal to permit Viskovich tochange his membership status from "full" to "financialcore" membership violated his Section 7 rights and wastherefore illegal. For the reasons set forth hereinafter, Ireject this contention.sThere is insufficient evidence that if Viskovich had submitted his res-ignation toRespondent prior to crossing its picket line, Respondentwould have placed illegal restrictions upon his statutory right to resign. Irecognize that Respondent's constitutioncontainscertain limitations uponitsmembers' right to resign. However, absent a cleat and unequivocalresignationrequest by Viskovich, I will not presume what would havehappened if such a request had been made'Hershey Foods Corp,207 NLRB 897 (1973), enfd 513 F 2d 1083 (9thCir 1975),NLRB v General Motors Corp,373 U.S. 734 (1963)535InUnion Starch,the Board considered the lawfulnessof union procured discharges of employees who tendereddues and fees to become union members but declined toaccept other obligations imposed by the unionas a con-dition of membership. In holding that the employer vio-lated Section 8(a)(3) of the Act in discharging the em-ployees and that the union violated Section 8(b)(1) and(1)(A) of the Act by its efforts to procure the discharges,the Board found it necessary to construe the second pro-viso (proviso B) to Section 8(a)(3) of the Act in order todetermine what may be required of employees in theway of "membership" undera union-security clause inso-far as that clause may be used to affect employmentstatus."After considering both the language of the provi-so and its legislative history, the Board concluded (id. at784-785:We therefore read proviso (B) as extending pro-tection to any employee who tenders periodic duesand initiation fees without being accorded member-ship. If the union imposes any other qualificationsand conditions for membership with which he is un-willing to comply, such an employee may not beentitled to membership, but he is entitled to keep hisjob.Throughout the amendment to the Act, Con-gress evinced a strong concern for protecting theindividual employee in a right to refrain from unionactivity and to keep his job even in a union shop.Congress carefully limited the sphere of permissibleunion security, and even in that limited the sphereof permissible union security, and even in that limit-ed sphere accorded the union no power to effectthe discharge of nonmembers except to protectitself against "free rides."In enforcing the Board's order inUnion Starch,the courtfound the Board's construction of the statute "reasona-ble" and "in harmony with the purpose of Congress toprevent utilization of union securityagreementsexcept tocompel payment of dues and initiation fees." 186 F.2d at1012.InGeneral Motors,the Supreme Courtcaserelied on inHershey Foods,a unanimous Court (Justice Goldberg notparticipating) considered the lawfulness of an "agencyshop" agreement under Section 8(a)(3) of the Act. In an-8Sec. 8(a)(3) of the Act,in pertinent part, makes it an unfair laborpractice for an employer..by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organization ,Provided further,That noemployer shall justify any discrimination against an employee fornonmembership in a labor organization(B) if he has reasonablegrounds for believing that membership was denied or terminated forreasons other than the failure of the employee to tender the periodicdues and the initiation fees uniformly required as a condition of ac-quiring or retaining membershipSec. 8(b)(2) of the Act reflects the limitations of the foregoing proviso bymaking it an unfair labor practice for a labor organizationto cause or attempt to cause an employer to discriminate against anemployee in violation of subsection(a)(3) or to discriminate againstan employee with respect to whom membership in such organizationhas been denied or terminated on some ground other than his failureto tender the periodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membership. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDswering that question, the Courtexamined the purpose ofthe 8(a)(3) union-security proviso and considered precise-lywhat types of agreements it was intended to permit.Elaborating upon earlier statementsinRadio Officers v.NLRB,347 U.S. 17 (1954),9 the Courtexplained (373U.S. at 742, 743-744):Itispermissible to condition employment uponmembership,but membership,insofar as it has sig-nificance to employment rights, may in turn be con-ditionedonly upon payment of fees and dues."Membership"asa condition of employment iswhittled down to its financial core.If an employee in a union shop unit refuses to re-spect any union-imposed obligations other than theduty to pay dues and fees, and membership in theunion is therefore denied or terminated, the condi-tion of "membership" for § 8(a)(3) purposes is nev-ertheless satisfied and the employee may not be dis-charged for nonmembership even though he is not aformal member. Of course, if the union chooses toextend membership even though the employee willmeet only the minimum financial burden, and re-fuses to support or "join" the union in any other af-firmative way, the employee may have to become a"member" under a union shop contract, in the sensethat the union may be able to place him on its rolls.In one of the footnotes to the foregoing discussion (373U.S. at 743 fn. 10), the Supreme Court cited a number ofauthorities, beginning with theUnion Starchcase for itsproposition that the union-shop "membership" obligationissatisfied,for purposes of the 8(a)(3) proviso, by atender of dues and fees.InRadioOfficers,the Supreme Court stated (347 U.S at 41).This legislative history clearly indicates that Congress intended toprevent utilization of union security agreements for any purposesother than to compel payment of union dues and fees. Thus Con-gress recognized the validity of unions' concern about "free riders,"i.e.,employees who receive the benefits of union representation butare unwilling to contribute their share of financial support to suchunion, and gave unions the power to contract to meet that problemwhile withholding from unions the power to cause the discharge ofemployees for any other reason And, pursuant to the proviso toSection 8(b)(1)(A), the Board and the courts have distinguished be-tween internal and external enforcement of union rules. The Su-preme Court has noted that "Congress did not propose any limita-tions with respect to the internal affairs of unions, aside from barringenforcement of a union's internal regulations to affect a member'semploymentstatus."NLRB v. Allis-Chalmers Mfg. Co.,388 U S. 175,195 (1967) See alsoScofield vNLRB,394 U.S. 423 (1969). Thus,unions may pass and operate under a myriad of rules governing in-ternal affairs as long as those rules encompass a legitimate union in-terest, impair no policy embedded in the labor laws, and are resona-bly enforced against members who can leave the union and thusescape the effect of the ruleScofield v.NLRB,supra See alsoMa-chinists Local 1414 (Neufeld Porsche-Audi),270 NLRB 1330 (1984).Lastly, it is settled that "§ 8(b)(1)(A) and its proviso envision a bal-ancing of the rights of the union against the rights of employees andmembers on a case by case basis "NLRB v Molders Local 125,442F.2d 92, 94 (7th Cir 1971). See alsoNLRB Y. Granite State JointBoard,409 U S. 213, 217 (1972);Machinists Local 405 v. NLRB,412U S 84, 88-89 (1973) These principles when applied to the pertinentfacts, persuade me that Respondent's refusal to permit Viskovich tochange his membership status from"full" to "financial core" mem-bership did not violate the Act.Briefly stated, as described in detail supra,HersheyFoodsandGeneralMotors,where the term "financialcore" membership was used, merely involved a furtherapplication of the Board'sUnion Starchlineof cases,which stand for the general proposition that, while con-tracts requiring membership as a condition of employ-ment are lawful within the meaning of the proviso toSection 8(a)(3), a union cannot compel, or an employerlawfully acquiesce in, the discharge of an employeeexcept for his failure to pay required dues and fees. Thequestion raised in the instant case-whether a union's re-fusal to permit its members to change their membershipstatus from "full" to "financial core" membership byitself violates theAct, evenabsent anattempt by theUnion to affect the employee's employment-was not de-cided inHershey FoodsorGeneralMotors.Nor, in myview, is either of these cases helpful in deciding thisissue.Rather I am persuaded that the legal principles ap-plicable to resolving this issue are as follows.Section 8(b)(1)(A) of the Act makes it an unfair laborpractice for a labor organization or its agents "to restrainor coerce . . . employees in the exercise of the rightsguaranteed in Section7:Provided,That this paragraphshall not impair the right of a labor organization to pre-scribed its own rules with respect to the acquisition orretention of membership therein." As the Supreme Courthas stated:§ 8(b)(1)(A) is a grant of power to the Board limit-ed to authority to proceed against union tactics in-volvingviolence, intimidation,and reprisal orthreats thereof-conduct involving more than gen-eral pressures upon persons employed by the affect-ed employers implicit in economic strikes.The constitution of Respondent's International Unionwhich establishes Respondent's membership requirementsdoes not provide for "financial core" membership. Itprovides only for "full" membership status. Clearly, Re-spondent has a legitimate interest in prescribing its ownruleswith respect to membership and in limiting mem-bership to those employees who are willing to become"full"members. The legitimacy of Respondent's interestin this respect has been acknowledged by the proviso toSection 8(b)(1)(A), which gives a labor organization "theright . . . to prescribed its own rules with respect to theacquisition or retention of membership therein."Respondent's refusal to allow Viskovich to change hismembership status from "full" to "financial core" mem-bership did not interfere with Viskovich's Section 7rights or otherwise impair a policy embedded in thelabor laws. Respondent did not interfere with Visko-vich's statutory right "to leave the union" so that hecould be in a position to refrain from union activitywithout fear of union discipline. Quite the opposite, Re-spondent's representativeHart, as described in detailsupra, suggested that Viskovich resign from the Union.Viskovich, however, rejected the suggestion and insistedthat he be allowed to remain in Respondent as a "finan-cial core" member because, as Viskovich testified, he is acarpenter by trade and wants to remain a member of theCarpenters Union. In other words, Viskovich did not CARPENTERSSEATTLE COUNCIL (GORDON CONSTRUCTION)want to sacrifice all of the benefits of union membershipthat his resignation would entail,but wanted to placehimself in a position where he would be able to avoidunion,discipline while at the same time retaining the ben-efits of membership.In balancing the above-described conflicting interestsof Viskovich and Respondent-Viskovich's interest in re-mainingin Respondent as a "financial core" member andRespondent's interest in enforcing its constitutional rulesgoverning membership-I am persuaded that Respond-ent's refusal to permit Viskovich to change his member-ship status from a "full" to a"financial core"memberwas a reasonable restriction which did not violate theAct. I have reached this conclusion because Respond-ent's interest was a legitimate one which did not interferewith Viskovich's Section 7 right to leave the Respond-ent. It is for this reason that I find that Respondent's re-537fusal on October 14, 1981, to allow Viskovich to changehismembership status from"full" to"financial core"membership did not violate the Act.Based upon the foreging,I find that when Viskovichcrossed Respondent's picket line on October 14, 1983,and returned to work he was still a union member ame-nable to disciplinary action and,further,find that Re-spondent's refusal to permit him to change his member-ship status from"full" to"financial core"membershipdid not violate the Act.10 It is for these reasons that Irecommend the dismissal of the amended complaintherein.[Recommended Order for dismissal omitted from pub-lication.]to Inview of these conclusions, I have not considered Respondent'sother defenses.